Ross & Asmar LLC,
              CaseAttorneys at Law
                   1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 1 of 15
499 Seventh Avenue
23rd Floor, South Tower
New York, NY 10018


Invoice submitted to:
(Mis Hijos) Manuel de Jesus Rosario




           Invoice Date
           April 03, 2020




            Professional Services

                                                        Hours

  7/27/2015 ED    Draft                                  1.25   $375.00
                  Draft Complaint

   8/3/2015 ED    File                                   0.50   $150.00
                  File initiating documents

  8/10/2015 ED    Draft                                  0.50   $150.00
                  Draft Affidavits of Service

  8/11/2015 ED    File                                   0.17    $50.00
                  File Service Affidavits

 10/14/2015 ED    Preparation                            1.05   $315.00
                  Preparation of damages calculations

            SR    Telephone call with opposing Attorn    0.25   $100.00
                  Preparation of damages calculations

 10/21/2015 SR    Draft                                  0.90   $360.00
                  Draft joint statement

            ED    Revise                                 0.92   $275.00
                  Revise Preliminary Statement

 10/22/2015 SR    Conference with client                 0.50   $200.00
                  Conference with Def counsel

            SR    Draft                                  1.00   $400.00
                  Draft initial conf order
                  Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 2 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page   2



                                                        Hours

 10/22/2015 ED    Revise                                 0.70       $210.00
                  Revise Preliminary Statement

 10/28/2015 SR    Review                                 0.60       $240.00
                  Review damages for Ct conf

 10/30/2015 SR    Court Appearance                       1.00       $400.00
                  Court Appearance Initial Conf

            SR    Travel                                 0.67       $133.33
                  Travel for appearance

  12/7/2015 SR    Conference with client                 0.50       $200.00
                  Conference with Def atty

  12/8/2015 SR    Review                                 0.40       $160.00
                  Review damages for conf

  12/9/2015 SR    Conference with client                 0.50       $200.00
                  Conference with Ct (J Freeman

            SR    Conference with client                 0.67       $266.67
                  Teleconference with Court

            SR    Meeting                                0.50       $200.00
                  Meeting with client

            ED    Meeting                                0.50       $150.00
                  Meeting with client

            ED    Draft                                  0.42       $125.00
                  Draft Second Set of Interrogatories

   2/4/2016 ED    Court Appearance                       0.72       $215.00
                  Court Appearance: Teleconference

   3/8/2016 ED    Review                                 0.25        $75.00
                  Review Defendant's Demands for
                  Interrogatories

   3/9/2016 ED    Court Appearance                       1.00       $300.00
                  Court Appearance: Teleconference

  3/31/2016 ED    Draft                                  0.33       $100.00
                  Draft response letter

            ED    Conference with client                 1.00       $300.00
                  Conference with client re discovery
                  responses
                  Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 3 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page   3



                                                            Hours

   4/7/2016 ED    Draft                                      1.67    $500.00
                  Draft interrogatory responses

   4/8/2016 ED    Draft                                      1.10    $330.00
                  Draft interrogatory responses

  4/11/2016 ED    Review                                     0.75    $225.00
                  Review file and prepare for conference
                  + legal research re compelling party to
                  sign authorizations

            ED    Court Appearance                           0.95    $285.00
                  Teleconference with Court

  4/18/2016 ED    Telephone call with opposing Attorn        0.27     $80.00
                  Phone with OC re settlement and
                  deposition scheduling

            ED    Draft                                      0.50    $150.00
                  Draft corr to Court re deposition
                  scheduling

  5/26/2016 ED    Telephone call with opposing Attorn        0.55    $165.00
                  Telephone call with opposing Attorney

   6/2/2016 SR    Court Appearance                           5.20   $2,080.00
                  Court Appearance Settle Conf

            ED    Court Appearance                           5.20   $1,560.00
                  Court Appearance Settle Conf

            ED    Preparation                                1.00    $300.00
                  Preparation for Conference

            ED    Travel                                     0.58     $87.50
                  Settlement Conference Travel

            SR    Travel                                     0.58    $116.67
                  Settlement Conference Travel

  6/13/2016 SR    Court Appearance                           1.30    $520.00
                  Court Appearance

  7/14/2016 SR    Draft                                      0.90    $360.00
                  Draft corr re juris and discovery,
                  research re juris

            SR    Review                                     0.60    $240.00
                  Review docs from production re juris
                  limit
                  Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 4 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page   4



                                                           Hours

  7/15/2016 SR    Conference with client                    0.60    $240.00
                  Conference with Court re depositions

            ED    Draft                                     1.20    $360.00
                  Draft corr to Court re depositions

  7/18/2016 SR    Conference with client                    0.70    $280.00
                  Conference with client

            ED    Conference with client                    1.50    $450.00
                  Conference with client

  7/19/2016 SR    Conference with client                    0.60    $240.00
                  Conference with Ct, draft email,

  7/20/2016 SR    Draft                                     2.20    $880.00
                  Draft corr re depos, conf Def counsel,
                  Preparation deposition

  7/21/2016 SR    Preparation                               1.00    $400.00
                  Preparation for depositon

            SR    Deposition                                4.50   $1,800.00
                  Deposition of Pl

            ED    Deposition                                4.50   $1,350.00
                  Deposition of Pl

  7/25/2016 SR    Preparation                               2.00    $800.00
                  Preparation for depositions

            SR    Preparation                               0.80    $320.00
                  Preparation of docs for depos

  7/26/2016 SR    Deposition                                8.50   $3,400.00
                  Deposition of L Collado, Junior Palma

  7/27/2016 ED    Draft                                     0.63    $190.00
                  Draft subpoena

  7/28/2016 SR    Preparation                               1.00    $400.00
                  Preparation for depos

  7/29/2016 SR    Deposition                                3.00   $1,200.00
                  Deposition Junior Palma

            ED    Draft                                     0.75    $225.00
                  Draft status letter to Court

   8/5/2016 ED    Draft                                     0.30     $90.00
                  Draft Second Document Demand
                  Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 5 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page   5



                                                            Hours

   8/8/2016 SR    Conference with client                     0.30    $120.00
                  Conference with Mund

  8/11/2016 ED    Draft                                      0.25     $75.00
                  Draft corr to Court

  8/24/2016 ED    Draft                                      0.45    $135.00
                  Draft corr to Court

   9/6/2016 SR    Draft                                      0.90    $360.00
                  Draft corr re discovery

  9/19/2016 SR    Review                                     2.00    $800.00
                  Review Mund docs

  9/21/2016 SR    Preparation                                3.00   $1,200.00
                  Preparation for depositon of Palma

  9/27/2016 ED    Draft                                      1.95    $585.00
                  Draft corr to Court

  10/7/2016 ED    Draft                                      1.33    $400.00
                  Draft follow-up questions to deposition
                  of Jose Palma re late produced
                  documents

 10/10/2016 ED    Draft                                      0.33    $100.00
                  Draft opposition to Defendants' request
                  for extension of time to file SJ motion

            ED    Review                                     1.25    $375.00
                  Review SJ motions

 10/20/2016 ED    Draft                                      0.28     $85.00
                  Draft letter

 10/27/2016 ED    Draft                                      0.65    $195.00
                  Draft corr to Court

  11/2/2016 ED    Telephone call with opposing Attorn        0.23     $70.00
                  Telephone call with opposing Attorney
                  and Draft corr to Court

 11/15/2016 SR    Research                                   3.00   $1,200.00
                  Research re SJ

 11/17/2016 SR    Draft                                      3.00   $1,200.00
                  Draft SJ Opp

 11/18/2016 SR    Draft                                      4.00   $1,600.00
                  Draft SJ Opp
                  Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 6 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page   6



                                                           Hours

 11/18/2016 SR    Draft                                     4.00   $1,600.00
                  Draft Opp to SJ

            SR    Draft                                     1.38    $553.33
                  Draft Statement of Material Facts

 11/19/2016 SR    Draft                                     5.00   $2,000.00
                  Draft Opp to SJ

            ED    Draft                                     6.00   $1,800.00
                  Draft Opp to SJ

            SR    Draft                                     5.92   $2,366.67
                  Draft Statement of Material Facts

 11/21/2016 SR    Draft                                     3.00   $1,200.00
                  Draft Opp

            SR    Draft                                     5.57   $1,670.00
                  Draft Memorandum of Law

 11/22/2016 SR    Draft                                     3.80   $1,520.00
                  Draft SJ Opp Memo of Law

            ED    Draft                                     1.93    $580.00
                  Draft Memorandum of Law

            ED    Draft                                     3.20    $960.00
                  Draft Material Facts

 11/23/2016 ED    Draft                                    11.63   $3,490.00
                  Draft Opposition

 11/28/2016 SR    Research                                  0.70    $280.00
                  Research re palma

            SR    Preparation                               1.80    $720.00
                  Preparation for Mund depos

            SR    Research                                  2.00    $800.00
                  Research re defenses

            ED    Phone call from client                    0.30     $90.00
                  Phone call with HPD

 11/29/2016 SR    Conference with client                    1.00    $400.00
                  Conference with Def atty, conf re MUnd
                  depos

            ED    Research                                  3.00    $900.00
                  Research re HPD docs
                  Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 7 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page   7



                                                           Hours

 11/29/2016 ED    Preparation                               3.00    $900.00
                  Obtain certified copies of HPD records

            ED    Draft                                     0.50    $150.00
                  Draft corr to Court re supplemental
                  opposition

  12/5/2016 ED    Draft                                     0.37    $110.00
                  Draft Request for supplement to
                  opposition

  12/6/2016 SR    Review                                    0.80    $320.00
                  Review depos testimony

  12/7/2016 SR    Review                                    1.20    $480.00
                  Review and revise Supp Opp

            ED    Draft                                     1.43    $430.00
                  Draft Supplement to opposition

            ED    Revise                                    0.28     $85.00
                  Revise and file Supplement to
                  opposition

 12/22/2016 ED    Preparation                               0.62    $185.00
                  Prepare working copies of motion

 12/23/2016 ED    Review                                    0.50    $150.00
                  Review Reply

  10/6/2017 SK    Legal Research                            2.00    $300.00
                  Legal Research re Single
                  Enterprise/Integrated Enterprise

  10/9/2017 ED    Draft                                     5.47   $1,640.00
                  Draft Supplemental Briefing per Order

 10/10/2017 SR    Review                                    2.80   $1,120.00
                  Review memo of law, revise and draft

            ED    Draft                                     3.00    $900.00
                  Draft Supplemental Briefing per Order

            ED    Revise                                    1.08    $325.00
                  Revise brief

 10/26/2017 ED    Review                                    0.32     $95.00
                  Review Defendants' memo of law

  11/1/2017 ED    Draft                                     2.22    $665.00
                  Draft Reply memorandum
                  Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 8 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page   8



                                                            Hours

  9/27/2018 ED    Review                                     0.68    $205.00
                  Review SJ Decision and Order

            ED    Revise                                     0.62    $185.00
                  Revise Damage calculations after SJ
                  decision

  11/8/2018 SR    Conference with client                     0.50    $200.00
                  Conference with Def atty MR

  11/9/2018 SR    Conference with client                     0.50    $200.00
                  Conference with J Freeman SDNY

 12/22/2018 SR    Review                                     2.00    $800.00
                  Review appeal docs, research re appeal

 12/28/2018 ED    Draft                                      0.68    $205.00
                  Draft and file Acknowledgments and
                  Notices of Appearance with revised
                  caption sheet, and phone with Court
                  Clerk's office

            SR    Preparation                                0.60    $240.00
                  Preparation for mediation, file notices

  1/10/2019 ED    Research                                   1.60    $480.00
                  Research re appeal

  1/19/2019 SR    Preparation                                2.00    $800.00
                  Preparation for 2d Cir mediation

  1/23/2019 SR    Court Appearance                           5.00   $2,000.00
                  Court Appearance 2d Cir Mediation

   2/5/2019 SR    Review                                     1.30    $520.00
                  Review and research offer of judgment

   2/8/2019 ED    Draft                                      0.58    $175.00
                  Draft Voir Dire Questions

            ED    Draft                                      2.65    $795.00
                  Draft Joint Pretrial Statement

  3/25/2019 SR    Review                                     2.20    $880.00
                  Review Def motion, research

   4/2/2019 KD    Draft                                      4.00    $600.00
                  Research and Drafting

            KD    Draft                                      3.00    $450.00
                  Research and Drafting
                  Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 9 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page   9



                                                             Hours

  4/19/2019 SR    Revise                                      1.60    $640.00
                  corr re Def motion to set aside

  4/23/2019 SR    Revise                                      0.60    $240.00
                  corr to OC

  6/24/2019 ED    Revise                                      3.62   $1,085.00
                  Revise Pretrial Submissions

  6/25/2019 ED    Revise                                      4.00   $1,200.00
                  Revise Pretrial Submissions and
                  Prepare Exhibits

  6/26/2019 ED    Revise                                      2.38    $715.00
                  Revise Pretrial Submissions and
                  Prepare Exhibits

            ED    Draft                                       1.22    $365.00
                  Draft corr to Court

            ED    Revise                                      0.23     $70.00
                  Revise Proposed Jury Instructions

  7/22/2019 ED    Revise                                      2.02    $605.00
                  Revise joint proposed jury incorporating
                  Defendant's language

  7/25/2019 ED    Revise                                      1.47    $440.00
                  Revise pretrial statement

   8/7/2019 SR    Court Appearance                            1.50    $600.00
                  Court Appearance Pre Trial J. Rakoff

  1/22/2020 ED    Draft                                       1.30    $390.00
                  Draft Pre Trial Consent Order

  1/27/2020 ED    Revise                                      0.70    $210.00
                  Revise Pre Trial Consent Order

            ED    Preparation                                 0.82    $245.00
                  Prepare Trial Exhibits

  1/29/2020 ED    Review                                      0.42    $125.00
                  Review Defendants edits to Pre Trial
                  Consent Order and revise

            ED    File                                        0.20     $60.00
                  File Pre Trial Consent Order

            ED    Revise                                      1.20    $360.00
                  Revise and File Request to Charge
                 Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 10 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page   10



                                                           Hours

  1/30/2020 SR    Preparation                               2.00    $800.00
                  Preparation for tiral, docs, review
                  depos, translator

            ED    Legal Research                            0.75    $225.00
                  Legal Research re MTD after rejected
                  Rule 68 offer

  1/31/2020 SR    Conference with client                    2.00    $800.00
                  Conference with ED re Def motion, conf
                  calll Ct and AR

            ED    Telephone call with opposing Attorn       0.50    $150.00
                  Telephone call with opposing Attorney
                  and Court re Defendants' proposed
                  MTD

   2/2/2020 SR    Review                                    2.00    $800.00
                  Review for trial

   2/3/2020 SR    Preparation                               3.00   $1,200.00
                  Preparation trial

   2/4/2020 SR    Preparation                               5.00   $2,000.00
                  Preparation Trial

            ED    Preparation                               8.00   $2,400.00
                  Preparation for Trial

            SR    Preparation                               5.00   $2,000.00
                  Preparation Trial

   2/5/2020 SR    Preparation                               4.00   $1,600.00
                  Preparation for trial

            SR    Preparation                               3.00   $1,200.00
                  Preparation and service of subpoena
                  Mund

            ED    Preparation                               1.67    $500.00
                  Trial Preparation (AM)

            ED    Court Appearance                          5.50   $1,650.00
                  Court Appearance: Trial

            ED    Preparation                               8.50   $2,550.00
                  Trial Preparation (PM)

            ED    Travel                                    0.67    $100.00
                  Travel for trial
                 Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 11 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page   11



                                                            Hours

   2/5/2020 SR    Court Appearance                           5.50   $2,200.00
                  Court Appearance: Trial

            SR    Travel                                     0.67    $133.33
                  Travel for trial

   2/6/2020 SR    Court Appearance                           6.00   $2,400.00
                  Court Appearance Trial

            ED    Travel                                     0.33     $50.00
                  Travel for trial

            ED    Court Appearance                           6.00   $1,800.00
                  Court Appearance: Trial

            ED    Preparation                                5.75   $1,725.00
                  Trial Preparation (PM)

            SR    Travel                                     0.33     $66.67
                  Travel for trial

            SR    Preparation                                4.80   $1,920.00
                  trial prep

   2/7/2020 SR    Court Appearance                           6.00   $2,400.00
                  Court Appearance Trial

            ED    Preparation                                2.00    $600.00
                  Trial Preparation (PM)

            ED    Court Appearance                           5.75   $1,725.00
                  Court Appearance: Trial

            ED    Travel                                     0.33     $50.00
                  Travel for trial

            SR    Travel                                     0.33     $66.67
                  Travel for trial

            SR    Preparation                                3.00   $1,200.00
                  Preparation for trial

   2/9/2020 SR    Preparation                                5.00   $2,000.00
                  Preparation for trial

  2/10/2020 SR    Court Appearance                           3.80   $1,520.00
                  Trial

            SR    Preparation                                5.00   $2,000.00
                  Preparation for summation, jury charge,
                  etc
                 Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 12 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page   12



                                                         Hours

  2/10/2020 ED    Travel                                  0.67      $100.00
                  Travel for trial

            ED    Court Appearance                        3.80    $1,140.00
                  Court Appearance: Trial

            ED    Review                                  5.50    $1,650.00
                  Review and revise Jury Instructions,
                  legal research

            SR    Travel                                  0.67      $133.33
                  Travel for trial

  2/11/2020 SR    Court Appearance                        5.50    $2,200.00
                  Trial

            SR    Preparation                             3.00    $1,200.00
                  Preparation for summ

            ED    Travel                                  0.33       $50.00
                  Travel for trial

            ED    Court Appearance                        5.67    $1,700.00
                  Court Appearance: Trial

            ED    Preparation                             2.85      $855.00
                  Trial Preparation

            SR    Travel                                  0.33       $66.67
                  Travel for trial

  2/12/2020 SR    Court Appearance                        4.40    $1,760.00
                  Court Appearance

            ED    Court Appearance                        4.40    $1,320.00
                  Court Appearance: Trial

            ED    Travel                                  0.67      $100.00
                  Travel for Trial

            SR    Travel                                  0.67      $133.33
                  Travel for Trial

  2/13/2020 ED    Court Appearance                        4.75    $1,425.00
                  Court Appearance: Trial

            ED    Travel                                  0.67      $100.00
                  Travel for Trial

            SR    Travel                                  0.67      $133.33
                  Travel for Trial
                 Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 13 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page   13



                                                              Hours

  2/13/2020 SR    Court Appearance                             5.25   $2,100.00
                  Court Appearance: Trial

  2/14/2020 SR    Court Appearance                             4.50   $1,800.00
                  Court Appearance Trial

            ED    Travel                                       0.50     $75.00
                  Travel for Trial

            ED    Court Appearance                             4.50   $1,350.00
                  Court Appearance: Trial

            SR    Travel                                       0.50    $100.00
                  Travel for Trial

  2/17/2020 ED    Draft                                        1.78    $535.00
                  Draft Motion for Restraining Order and
                  Attachment, legal research

  2/21/2020 ED    Draft                                        1.88    $565.00
                  Draft Proposed Judgment

   3/6/2020 ED    Draft                                        0.78    $235.00
                  Draft Proposed Order for Attachment
                  and Restraining order

  3/27/2020 ED    Draft                                        4.17   $1,250.00
                  Draft application for attorneys' fees and
                  costs

  3/28/2020 SR    Review                                       0.50    $200.00
                  Review conf ED re brief

  3/30/2020 ED    Draft                                        3.00    $900.00
                  Draft application for attorneys' fees and
                  costs

  3/31/2020 SR    Draft                                        0.70    $280.00
                  draft applic for atty fees

            ED    Draft                                        3.08    $925.00
                  Draft application for attorneys' fees and
                  costs

   4/2/2020 SR    Revise                                       1.70    $680.00
                  revise atty fee app

   4/3/2020 SR    Review                                       1.00    $400.00
                  Review and finalize memo and atty fee
                  app
                 Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 14 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                             Page      14



                                                                                    Hours
            For professional services rendered                                     422.23       $143,937.50

            Additional Charges :

                                                                                                 Qty/Price

   8/3/2015 ED    Filing Fee                                                                            1
                  Docket Number                                                                    400.00

  8/10/2015 ED    Service Fee                                                                              1
                  Service Fee                                                                          85.00

  1/29/2016 SR    Misc                                                                                     1
                  certified copies HPD docs                                                            49.20

  6/22/2016 SR    Misc                                                                                  1
                  translation for depos Carlos Cruz                                                600.00

  7/28/2016 SR    Misc                                                                                     1
                  photos                                                                               30.00

  12/6/2016 SR    Deposition Costs                                                                       1
                  Deposition Costs for Jose Palma Jr Depos *(Day 1) and Leonida Collado DALCO     1,411.45

            SR    Deposition Costs                                                                      1
                  Deposition Costs for Jose Palma Jr Day 2 DALCO                                   535.15

            SR    Deposition Costs                                                                      1
                  Deposition Costs for Jose Palma DALCO                                            748.15

            SR    Deposition Costs                                                                      1
                  Deposition Costs for Mund Depositon (Bust fee) DALCO                             175.00

   8/8/2017 SR    Translation                                                                            1
                  Carlos Cruz translator fee 7/26/16 and 7/29/19                                  1,300.00
                  Palma Palma Jr Collado

 12/19/2017 SR    Translation                                                                           1
                  Carlos Criz depos translation for 9.22.16                                        600.00

   7/1/2019 SR    Misc                                                                                   1
                  Research fee; Westlaw library                                                   1,119.46

  1/29/2020 SR    Copying cost                                                                             1
                  Copying cost. UPS                                                                    13.89

   2/4/2020 SR    Copying cost                                                                          1
                  Copying cost; trial exhibits                                                     200.00

            SR    Misc                                                                                  1
                  trial binders                                                                    300.00
                 Case 1:15-cv-06049-JSR Document 168-1 Filed 04/03/20 Page 15 of 15



(Mis Hijos) Manuel de Jesus Rosario                                                   Page      15



                                                                                       Qty/Price

   2/4/2020 SR     Copying cost                                                                  1
                   Copying cost FedEx                                                         5.99

            SR     Copying cost                                                                  1
                   Copying cost Staples (on amex)                                            60.72

            SR     Misc                                                                       1
                   copy and binders FedEx Office (on amex)                               130.50

            SR     Misc                                                                          1
                   Mind witness fee                                                          57.00

   2/5/2020 SR     Service Fee                                                                1
                   Service Fee subpoena Mund                                             257.00

            SR     Taxi/Car Service                                                              1
                   taxi w exhinits                                                           20.75

  2/10/2020 SR     Translation                                                                 1
                   trial translation                                                    2,500.00


            Total additional charges                                                   $10,599.26


            Total amount of this bill                                                 $154,536.76


            Balance due                                                               $154,536.76
